Citation Nr: 0835271	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$2,883, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision issued by 
the Committee on Waivers and Compromises (Committee) at the 
New York, New York RO (New York RO), which denied a request 
for waiver of recovery of compensation overpayment calculated 
in the amount of $2,883.  As explained below, the underlying 
issue in this case concerns the propriety of the creation of 
the debt in the first place.  That issue must be decided 
before the waiver issue can be addressed; therefore, the 
Board has recharacterized the issue on appeal as described on 
the title page.

In his substantive appeal (VA Form 9) received in September 
2005, the veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO (Travel Board hearing).  In a 
December 2007 statement, the veteran withdrew his request for 
a Board hearing.  38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The veteran received additional dependency benefits for 
his daughter (P. S. W.) during the same period of time that 
she elected to receive Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, resulting in an overpayment 
of VA benefits.

2.  VA had significant information associated with the record 
demonstrating that, when the veteran's daughter, P. S. W., 
was awarded Chapter 35 benefits, he was in receipt of 
compensation benefits, which included additional dependency 
benefits.

3.  There is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment of VA benefits was 
created.


CONCLUSION OF LAW

An overpayment of VA disability compensation benefits, in the 
calculated amount of $2,883, was created based solely on 
administrative error on the part of VA and, therefore, the 
indebtedness was not properly established.  38 U.S.C.A. 
§§ 5112(b)(9),(10), 5302 (West 2002); 38 C.F.R. §§ 3.500, 
3.707 (2007); 38 C.F.R. § 21.3023 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (that is, the laws changed by 
the VCAA).  

Even though the VCAA does not apply, the Board notes that the 
New York RO notified the veteran of the relevant statutes and 
regulations in its July 2005 statement of the case (SOC) and 
also in letters dated in June 2004 and January 2005.  As 
noted above, in December 2007, the veteran withdrew his 
request for a personal hearing in this matter.  He has not 
identified any outstanding evidence.  The veteran, his 
daughter (P. S. W.), and his representative have provided 
written statements in support of his claim, or on his behalf.  
In sum, the Board finds that the veteran has been adequately 
notified of the relevant statutes and regulations and has 
been given the opportunity to submit any additional evidence 
he might have to support his request in this matter.  
Accordingly, the Board will address the merits of his claim.

II.  Analysis

By a February 1973 rating decision, the veteran initially was 
awarded VA compensation benefits, effective November 4, 1972.  
By a February 1979 rating decision issued in March 1979, the 
veteran was granted a total (100 percent) rating based on 
individual unemployability due to his service-connected 
psychiatric disability as of November 22, 1978, with a 
reexamination to be scheduled by January 1981.  [He was also 
receiving additional benefits for his wife and two children, 
R.R.W. and P.V.W.]  In a March 1981 rating decision, the 
veteran was awarded a 100 percent schedular rating for his 
service-connected psychiatric disability as of October 3, 
1980.  Basic eligibility for DEA benefits was also 
established as of October 3, 1980; however, there was nothing 
in the rating action or notification advising the veteran of 
this benefit.  Nor does it appear that an Application for 
Survivors' and Dependents' Educational Assistance (VA Form 
22-5490) or a pamphlet describing this benefit was given to 
the veteran at that time, which provides information that an 
election of Chapter 35 benefits by a dependent was final and 
that payments of compensation based on school attendance 
after the child's 18th birthday were prohibited once the 
child had cashed the first Chapter 35 benefit check.  

Following the birth of his daughter, P. S. W., on October [redacted], 
1985, the veteran submitted an VA Form 21-686c, to add her as 
a dependent.  In a December 1985 letter, the RO notified the 
veteran that his disability compensation award had been 
amended as of November 1, 1985, to add P. S. W. as a 
dependent and that he must report promptly any change in the 
number or status of his dependents.  In April 2003, the 
veteran submitted a VA Form 21-0538, confirming that he was 
claiming only two dependents, his wife and his daughter, 
P. S. W.  In August 2003, a VA Form 21-674c, Request for 
Approval of School Attendance, was submitted by P. S. W. and 
co-signed by the veteran, indicating that as of September 2, 
2003, she would be attending college at Central Connecticut 
State University.  In April 2004, the veteran returned a VA 
Form 21-8960, Certification of School Attendance or 
Termination, certifying that P. S. W. was still attending 
Central Connecticut State University and expected to graduate 
in June 2007.  Following a review of this form and other VA 
records (to include records from the Buffalo, New York RO 
(Buffalo RO) showing that P. S. W was receiving Chapter 35 
benefits), in a June 28, 2004 letter, the New York RO 
notified the veteran that it proposed to reduce his 
compensation benefits from $2,568 to $2,366, effective 
October [redacted], 2003, because P. S. W. was receiving Chapter 35 
benefits and VA regulations do not allow him to receive 
additional disability compensation for a dependent receiving 
such educational assistance.  In a January 6, 2005 letter, 
the New York RO notified the veteran that it was reducing his 
payments as of October [redacted], 2003, his daughter's 18th 
birthday, because P. S. W. had been receiving Chapter 35 
benefits as of September 2, 2003 and by regulation she could 
not be removed as a dependent prior to her 18th birthday.  
Subsequently, in a January 20, 2005 letter, the Debt 
Management Center (DMC) in St. Paul, Minnesota, informed the 
veteran that he had been overpaid $2,883 and that VA planned 
to withhold disability compensation benefits until the amount 
of overpayment had been recouped beginning in April 2005.  
This letter also advised the veteran of his right to dispute 
the debt and to request a waiver.  

In March 2005, the veteran requested a waiver of the 
overpayment that the RO has construed as a notice of 
disagreement (NOD) with the January 2005 administrative 
action, the veteran indicated that the overpayment was not 
totally his fault.  He acknowledged receipt of a September 
2003 letter notifying him that his disability compensation 
award was based on his spouse and his daughter's school 
attendance from August 1, 2003 until June 1, 2007; and that 
he was to immediately notify the VA of any change in their 
status, which he interpreted to mean he would need to notify 
VA if P. S. W. was no longer a full-time student or 
discontinued her college studies.  In this letter, the RO 
also stated that a VA Form 21-8763 was enclosed; however, the 
veteran maintains that no such form was enclosed with the 
notice.  The veteran added that, in July 2003, P. S. W. had 
notified the Buffalo RO that she would be attending college 
and that she would be applying for DEA benefits.  The veteran 
further indicated that a VA letter dated June 28, 2004 was 
the first time that he was informed that due to his 
daughter's receipt of DEA benefits, he had been overpaid 
compensation benefits, retroactive to her 18th birthday, 
October [redacted], 2003; that, after 60 days from the date of the 
RO's letter, an adjustment would be made to his VA 
compensation; and that his rights would be explained in an 
enclosed VA Form 21-0501 (which he stated was not enclosed).  
According to the veteran, in December 2004, P. S. W. received 
a copy of VA Pamphlet No. 22-73-3, revised November 2003, 
entitled "Dependents' Educational Assistance Program 
(DEA)", which stated that the additional allowance to the 
veteran would stop when the dependent student began receiving 
DEA benefits, which penalizes him and reduces the amount of 
assistance he can give his daughter.  The veteran added that 
the VA waited, however, until January 2005 to remove P. S. W. 
as a dependent from his disability compensation award, 
therefore he felt that VA is responsible for the debt for not 
promptly adjusting his award, when his daughter had indicated 
in July 2003 that she intended to apply for DEA benefits.  He 
concluded that repayment of the debt would cause great 
hardship to him and his family.

In a January 2005 statement, P. S. W. indicated that the 
veteran had informed her that he would no longer receive 
dependent compensation for her because she was receiving 
Chapter 35 benefits; that, because she receives such 
benefits, she is eligible for less financial aid; that the 
veteran gives her full financial support and had taken out 
several large loans to finance her education; and that, as a 
result, he now has to work more hours on his part-time job to 
make up the difference.

In a September 2005 decision, the COWC denied the veteran's 
waiver request, finding that the veteran was notified of the 
requirement to immediately report any and all changes in the 
number and status of dependents and, thus, he was clearly at 
fault in the creation of the debt.  Moreover, based on the 
veteran's March 2005 VA Form 5655, Financial Status Report 
(FSR), he would be able to pay $100 monthly towards his debt 
so repayment would not be against "equity and good 
conscience".

In his September 2005 substantive appeal, the veteran 
reiterated his contention that it took over 18 months for VA 
to notify him of a retroactive debt back to October [redacted], 2003, 
and that VA was responsible for allowing the overpayment to 
mature for over 13 months.

The overpayment was created by the veteran's receipt of 
additional compensation on account of dependent child 
(P. S. W.) and her receipt of Chapter 35 benefits as of 
September 2, 2003.  The simultaneous receipt of the 
aforementioned benefits is barred by law.  Specifically, 
payment of education benefits under Chapter 35 bars 
subsequent payment of additional compensation on account of 
the child in receipt of education benefits.  38 C.F.R. §§ 
3.707, 21.3023. 

The question that the Board must now address preliminarily is 
whether the aforementioned overpayment was properly created 
in the first instance.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9),(10); 38 C.F.R. § 3.500(b)(2).

Here, given the retroactive nature of the award of Chapter 35 
educational benefits, the veteran was essentially precluded 
from timely informing VA that he was simultaneously receiving 
additional compensation on account of his dependent child as 
of September 2, 2003.  There is no possible way that the 
veteran could have timely informed VA in September 2, 2003 of 
his receipt of additional compensation benefits on account of 
his daughter as well as her receipt of Chapter 35 benefits as 
Chapter 35 benefits had not been awarded by the Buffalo RO at 
that time.  It is unclear when Chapter 35 benefits were first 
awarded to P. S. W. and whether the veteran co-signed her 
application for Chapter 35 benefits, but it appears likely 
that it was not until after November 2003 (the date of the 
revision of the VA pamphlet describing DEA benefits that 
P. S. W received in December 2004) and before June 2004, when 
the VA's internal review indicated she was receiving Chapter 
35 benefits.  [Neither the child's educational file nor her 
application for Chapter 35 benefits is of record.]  Clearly, 
there is no indication in the record that the veteran 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment in question was 
created.

It is clear that VA had significant information associated 
with the record demonstrating that the veteran was in receipt 
of additional disability compensation on account of his 
daughter, P. S. W., at the time of the award of Chapter 35 
benefits by the Buffalo RO.  The Board finds that the veteran 
was without fault in allowing the dual payments to take place 
as a result of the administrative processing that evolved in 
this case, especially in this instance where the DEA benefits 
were awarded by the Buffalo RO and the veteran's compensation 
benefits were awarded by the New York RO.  Accordingly, the 
Board concludes that the overpayment in this case was the 
result of sole administrative error.  In view of the finding 
that sole VA error was responsible for the overpayment in 
this case, the Board finds that the overpayment in this case 
was not properly established.  38 C.F.R. §§ 3.500, 3.707, 
21.3023.


ORDER

An overpayment of VA disability compensation benefits, in the 
calculated amount of $2,883, was not properly created and 
assessed against the veteran.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


